 



EXHIBIT 10.3



 



COLLATERAL AGENT JOINDER AGREEMENT NO. 1 dated as of October 2, 2013 (the
“Joinder Agreement”) to the JUNIOR LIEN INTERCREDITOR AGREEMENT dated as of
December 22, 2010 (the “Intercreditor Agreement”), among AMERICAN MEDIA, INC., a
Delaware corporation (the “Borrower”), the GRANTORS party thereto, JPMORGAN
CHASE BANK, N.A., as the Agent and Revolving Credit Collateral Agent, WILMINGTON
TRUST, NATIONAL ASSOCIATION (as successor by merger to WILMINGTON TRUST FSB), as
the First Lien Trustee and First Lien Collateral Agent, WILMINGTON TRUST,
NATIONAL ASSOCIATION (as successor by merger to WILMINGTON TRUST FSB), as the
Second Lien Trustee and Second Lien Collateral Agent, and each ADDITIONAL
COLLATERAL AGENT from time to time party thereto.

 

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

 

B. The Borrower proposes to issue or incur additional Second Priority
Obligations (the “Additional Second Priority Obligations”) and the Person
identified in the signature pages hereto as the “Additional Collateral Agent”
(the “Additional Collateral Agent”) will serve as the collateral agent,
collateral trustee or a similar representative for the Second Priority Secured
Parties under such Additional Second Priority Obligations (the “Additional
Second Priority Secured Parties”). The Additional Second Priority Obligations
are being designated as Second Priority Obligations by the Borrower in
accordance with Section 9.3(b) of the Intercreditor Agreement.

 

C. The Additional Collateral Agent wishes to become a party to the Intercreditor
Agreement and to acquire and undertake, for itself and on behalf of the
Additional Second Priority Secured Parties, the rights and obligations of a
Collateral Agent thereunder. The Additional Collateral Agent is entering into
this Joinder Agreement in accordance with the provisions of the Intercreditor
Agreement in order to become a Collateral Agent thereunder.

 

Accordingly, the Additional Collateral Agent and the Borrower agree as follows,
for the benefit of the Additional Collateral Agent, the Borrower and each other
Collateral Agent:

 

SECTION 1. Accession to the Intercreditor Agreement. The Additional Collateral
Agent (a) hereby accedes and becomes a party to the Intercreditor Agreement as a
collateral agent for the Additional Second Priority Secured Parties from time to
time in respect of the Additional Second Priority Obligations, (b) agrees, for
itself and on behalf of the Additional Second Priority Secured Parties from time
to time in respect of the Additional Second Priority Obligations, to all the
terms and provisions of the Intercreditor Agreement and (c) shall have all the
rights and obligations of a Collateral Agent under the Intercreditor Agreement.

 

SECTION 2. Representations, Warranties and Acknowledgement of the Additional
Collateral Agent. The Additional Collateral Agent represents and warrants to the
Collateral Agents and the Secured Parties, in each case party to the
Intercreditor Agreement that (a) it has full power and authority to enter into
this Joinder Agreement, in its capacity as the Additional Collateral Agent, (b)
this Joinder Agreement has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with the terms of this Joinder Agreement and (c) the Additional
Second Priority Agreement relating to such Additional Second Priority
Obligations provide that, upon the Additional Collateral Agent’s entry into this
Joinder Agreement, the secured parties in respect of such Additional Second
Priority Obligations will be subject to and bound by the provisions of the
Intercreditor Agreement as Secured Parties.

 



 

 

 

SECTION 3. Counterparts. This Joinder Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Joinder Agreement shall
become effective when each collateral agent shall have received a counterpart of
this Joinder Agreement that bears the signature of the Additional Collateral
Agent. Delivery of an executed signature page to this Joinder Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Joinder Agreement.

 

SECTION 4. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.

 

SECTION 5. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6. Severability. In case any one or more of the provisions contained in
this Joinder Agreement should be held invalid, illegal or unenforceable in any
respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Intercreditor Agreement shall not in any
way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 9.7 of the Intercreditor Agreement. All
communications and notices hereunder to the Additional Collateral Agent shall be
given to it at the address set forth under its signature hereto, which
information supplements Section 9.7 of the Intercreditor Agreement.

 

SECTION 8. Expense Reimbursement. The Borrower agrees to reimburse each
Collateral Agent for its reasonable out-of-pocket expenses in connection with
this Joinder Agreement, including the reasonable fees, other charges and
disbursements of counsel for each Collateral Agent.

 

2

 

 

IN WITNESS WHEREOF, the Additional Collateral Agent and the Borrower have duly
executed this Joinder Agreement to the Intercreditor Agreement as of the day and
year first above written.

 

  WILMINGTON TRUST, NATIONAL ASSOCIATION, as ADDITIONAL COLLATERAL AGENT for the
ADDITIONAL SECOND PRIORITY SECURED PARTIES         By:   /s/Jane Y. Schweiger  
  Name: Jane Y. Schweiger     Title: Vice President               AMERICAN
MEDIA, INC.   AMI CELEBRITY PUBLICATIONS, LLC   AMI DIGITAL, INC.   AMI PAPER,
INC.   COUNTRY MUSIC MEDIA GROUP, INC.   IN STORE SERVICES INC.   ODYSSEY
MAGAZINE PUBLISHING GROUP, INC.   WEIDER PUBLICATIONS, LLC               By:
/s/Christopher V. Polimeni     Name: Christopher V. Polimeni     Title:
Executive Vice President, Chief     Financial Officer and Treasurer

 

 

[Signature Page to Collateral Agent Joinder Agreement]

 

 

 

Acknowledged by:         JPMORGAN CHASE BANK, N.A., as Agent   and Revolving
Credit Collateral Agent         By: /s/Robert D. Bryant     Name: Robert D.
Bryant     Title: Vice President               WILMINGTON TRUST, NATIONAL
ASSOCIATION,   as First Lien Trustee and First Lien Collateral Agent         By:
/s/Jane Y. Schweiger     Name: Jane Y. Schweiger     Title: Vice President      
        WILMINGTON TRUST, NATIONAL ASSOCIATION,   as Second Lien Trustee and
Second Lien Collateral Agent         By:   /s/Jane Y. Schweiger     Name: Jane
Y. Schweiger     Title: Vice President  

  



[Signature Page to Collateral Agent Joinder Agreement]

